Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  130071 (74)                                                                                          Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  WAPEKA B. BARNETT, Personal                                                                          Robert P. Young, Jr.
  Representative of the Estate of James Otha                                                           Stephen J. Markman,
                                                                                                                      Justices
  Barnett, III, Deceased,

                 Plaintiff-Appellee, 

  v       	                                                         SC: 130071
                                                                    COA: 255318
                                                                    Oakland CC: 2001-030478-NH
  CESAR D. HIDALGO, M.D., CESAR D.
  HIDALGO, M.D., P.C.,

            Defendants-Appellees,  

  and
  RENATO ALBARAN, M.D., and RENATO
  ALBARAN, M.D., P.C., 

           Defendants-Appellants, 

  and
  MUSKESH S. SHAH, M.D., ONCOLOGY &

  HEMATOLOGY OF OAKLAND, P.C., 

  CRITTENTON HOSPITAL, and CRITTENTON

  CORPORATION,

           Defendants.

  _________________________________________/

          On order of the Court, the motion by defendants-appellants Renato Albaran, M.D.,
  and Renato Albaran, M.D., P.C., for leave to file a supplemental brief is considered, and
  it is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2007                       _________________________________________
         t0306                                                                 Clerk